July 30 2013


                                           DA 13-0039

                    IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2013 MT 211N


IN THE MATTER OF:

A.S., A.S., C.S.,

         Youths in Need of Care.



APPEAL FROM:            District Court of the Eleventh Judicial District,
                        In and For the County of Flathead, Cause Nos. DN 11-037, -038, -039
                        Honorable Robert B Allison, Presiding Judge


COUNSEL OF RECORD:

                 For Appellant:

                        Julie Brown, Montana Legal Justice, PLLC; Missoula, Montana

                 For Appellee:

                        Timothy C. Fox, Montana Attorney General, Katie F. Schulz, Assistant
                        Attorney General; Helena, Montana

                        Emily Von Jentzen, Assistant Attorney General, Child Protection Unit;
                        Kalispell, Montana

                        Ed Corrigan, Flathead County Attorney, Kalispell, Montana

                 For Children:

                        Brianne Franklin, Bennett Law Firm, Kalispell, Montana


                                                    Submitted on Briefs:   June 26, 2013
                                                               Decided:    July 30, 2013


Filed:

                        __________________________________________
                                          Clerk
Justice Brian Morris delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not serve

as precedent. Its case title, cause number, and disposition shall be included in this Court’s

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     Appellant C.J.S. appeals the order of the Eleventh Judicial District Court, Flathead

County, terminating his parental rights. We affirm.

¶3     C.J.S. (Father) is the birth father of A.S., A.S., and C.S. (collectively “the children”).

The children were living with T.B. (Mother) when the Department of Public Health and

Human Services (Department) received a report about the children in June 2011. The

Department discovered that Mother was living with a registered sex offender, T.W. Mother

allowed T.W. to watch the children unsupervised. The Department eventually removed the

children from Mother. The Department filed a petition for emergency protective services,

adjudication as youths in need of care, and temporary legal custody on August 18, 2011.

¶4     The District Court held a hearing in September 2011. At the time of the hearing

Father did not have an appropriate residence where he safely could care for the children. The

children needed supportive services for their mental health. Father failed to develop a plan

to accommodate the children’s needs. Mother and Father agreed to grant the Department

temporary legal custody of the children for six months. The District Court approved a

treatment plan for Father in November 2011 to improve his ability to take care of the

children.

                                               2
¶5     The Department placed the children at Watson’s Children’s Home in Missoula from

October 2011 to August 2012. Father failed to complete his treatment plan while the

children were at the home. Father failed to obtain appropriate housing where the children

could live with him. Father also failed to contact the children regularly while they were at

the home.

¶6     The court granted several six-month extensions of temporary legal custody to the

Department. The Department eventually filed a petition for permanent legal custody and for

termination of Father’s parental rights. The District Court held a termination hearing in

December 2012.

¶7     The District Court issued findings of fact, conclusions of law, and an order

terminating Father’s parental rights on December 28, 2012. The District Court determined

that Father’s inability to find appropriate housing and his failure to comply with the

treatment plan established that Father’s conduct and condition rendered him unfit and that he

was unlikely to change within reasonable time pursuant § 41-3-609(1)(f), MCA. Father

appeals.

¶8     Father argues on appeal that there was not sufficient evidence at the adjudicatory

hearing as to show any causal relationship between his actions and the abuse or neglect of

the children. Father argues that Mother’s actions, not his, led the court to adjudicate the

children as youths in need of care. Father further argues that the need for his completion of a

treatment plan was inappropriate under the circumstances. In adjudicating the children

youths in need of care, the District Court found that both parents had committed acts and
                                              3
omissions that created a substantial risk of physical or psychological harm to the children;

that neither parent had appropriate living conditions; and that neither parent had established

readiness to deal with the children’s special needs. The Court’s findings of fact that both

parents’ acts and omissions had created a substantial risk of physical or psychological harm

was supported by substantial evidence.

¶9     Father further argues that the Department failed to demonstrate by clear and

convincing evidence that he had failed to comply with the treatment plan. After review of

the record, we are not persuaded. We review for an abuse of discretion a district court’s

decision to terminate parental rights. In re R.M.T., 2011 MT 164, ¶ 26, 361 Mont. 159, 256

P.3d 935. We will not disturb a district court’s decision on appeal under these circumstances

unless “there is a mistake of law or a finding of fact not supported by substantial evidence

that will amount to clear abuse of discretion.” In re M.N., 2011 MT 245, ¶ 14, 362 Mont.

186, 261 P.3d 1047.

¶10    We have determined to decide this case pursuant to Section I, Paragraph 3(d) of our

Internal Operating Rules, which provides for noncitable memorandum opinions. It is

manifest on the face of the briefs and the record before us that substantial evidence supports

the District Court’s findings of fact and that the District Court correctly applied the law to

these facts.

¶11    Affirmed.


                                                  /S/ BRIAN MORRIS


                                              4
We concur:

/S/ MICHAEL E WHEAT
/S/ PATRICIA COTTER
/S/ BETH BAKER
/S/ JIM RICE




                      5